         8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 1 of 10 - Page ID # 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                        Plaintift                                 Civil No.8:20CVgノ

         VS.
                                                     COMPLAINT FOR FORFEITURE二                Ⅳ R″
 $50,596.05 UNITED STATES
 CUШ NCY,
                        Defendant.


       The United States of America, for its cause of action against the defendant property,

pursuant to Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions, states and alleges as follows:

                                       Nature of the Action

1.     This is an action to forfeit property to the United States for violations of 21 U.S.C. $ 38l.

                                      The Defendant in rem
つ４




       Law enforcement seized $50,596.05 U.S. currency from Roman Victor and Alfredo

       Hinostroza.

3.     The U.S. Customs and Border Protection (CBP) currently has custody of the defendant

       property.

                                     Jurisdiction and Venue

4.     This Court has subject matter jurisdiction for an action commenced by the United States

       pursuant to 28 U.S.C. $ 1345, and for an action for forfeiture pursuant         to   28U.S.C.

       $ 1355(a). This Court also has jurisdiction over this particular action pursuant to 21 U.S.C.

       $ 881.
          8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 2 of 10 - Page ID # 2




5.       This Court has in rem jurrsdiction over the defendant property pursuant to 28 U.S.C.

         $ 1355(bX1)(A) because acts or omissions giving rise to the forfeiture occurred in this

         district.

6.       Venue is proper in this district pursuant to 28 U.S.C. $ 1355(b)(lXA) because acts or

         omissions giving rise to the forfeiture occurred in this district.

                                         Basis for the Forfeiture

7.       The Defendant property is subject to forfeiture pursuant to    2l    U.S.C. g 881(a)(6) because

         it constitutes   1) money, negotiable instruments, securities and other things of value

         furnished or intended to be furnished in exchange for a controlled substance in violation

         of the Controlled Substances Act,2) proceeds traceable to such an exchange, or 3)

         money, negotiable instruments and securities used and intended to be used to facilitate a

         violation of the Controlled Substances Act.

                                                          Facts

8.       On August 28,2019, at approximately 7:55 a.m., law enforcement stopped a vehicle

         driving on I-80 near Lincoln, Nebraska with four occupants: Alejandro Valencia,

         Veronica Sandoval, Servando Yazquez and Precilinano Lopez.

9.       After discovering three (3) kilos of cocaine and one (1) kilo of heroin, law enforcement

         arrested Alejandro Valencia and the other three occupants at approximately 9:00 a.m.
     ０




         Law enforcement transported the four occupants to Lancaster county jail.
     １




         Servando Yazquez was the first of the four occupants to make a phone call at

         approximately l1-25 a.m. on August 28.
                                                     つ４
        8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 3 of 10 - Page ID # 3




12.   On August 29,2019, at 2:00 p.m., Alejandro Valencia attended his first court hearing

      regarding the charges related to his arrest. The judge set a $50,000 bond at this hearing.

13.   On August 37,2079, Victor Roman and Alfredo Valencia Hinostroza were at the

      Lancaster County Correctional Facility (LCCF).

14.   Roman was attempting to feed currency into a kiosk located inside the LCCF lobby.

15.   Lincoln County Sheriff s Office (LSCO) Deputy Jason Henkel, approached Roman and

      saw that he was holding a stack of currency that appeared to be in $20 denominations.

16.   Deputy Henkel asked to speak to Roman and Roman agreed.

17.   Deputy Henkel asked to see the currency and Roman handed it to him.

18.   Deputy Henkel could smell the odor of marijuana on the currency.

19.   Deputy Henkel asked if he could see the kiosk receipts that Roman was holding in his

      hand.

20.   Roman agreed and handed the receipts to Deputy Henkel.

21.   One receipt showed that Roman had deposited $2,900 into the kiosk.

22.   A second receipt showed that he had deposited a $2,900.00.

23.   A third receipt printing from the kiosk showed a deposit of $760.

24.   Accordingly, Roman had deposited a total of $6,560.

25.   Deputy Henkel asked Roman if he could see Roman's wallet.

26.   Roman consented and handed Deputy Henkel his wallet.

27.   Deputy Henkel saw several $20 bills in Roman's wallet.




                                               3
        8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 4 of 10 - Page ID # 4




28.   In Roman's wallet, Deputy Henkel saw that Roman had a California cannabis patient

      medical card that expired August 6,2019 and another card with an expiration date of July

      29,2020.

29.   Roman's identification showed that he lived in California.

30.   Deputy Henkel asked Roman what he was doing and Roman said he learned that his

      brother was arrested for narcotic charges and that he and Alfredo Hinostroza were at the

      LCCF to bail out his brother.

31.   Deputy Henkel asked where Roman obtained the money and Roman said the money was

      from family members.

32.   Roman said that he and Alfredo Hinostroza drove to the LCCF in a GMKC pickup.

33.   Roman said the GMC pickup belonged to his brother, Alfredo.

34.   Roman said he and Alfredo Hinostroza arrived late the night before (Friday August 30),

      and stayed at a hotel.

35.   Deputy Henkel told Roman that he could smell the odor of marijuana on the currency.

36.   Roman did not explain the smell of marijuana on the curency.

37.   Alfredo Hinostroza walked into the Lobby area.

38.   TFO Deputy Henkel saw that Hinostroza was carrying a cell phone, a grey bag with pull

      strings on it and a set of keys.

39.   Law enforcement asked Hinostroza for consent to search his person and Hinostroza

      consented.

40.   Deputy Henkel held Hinostroza's phone to prevent him from texting others regarding law

      enforcement questioning Hinostroza and Roman about the currency.


                                              4
          8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 5 of 10 - Page ID # 5




  41'     Deputy Henkel asked Hinostroza what he drove to the facility
                                                                       and Hinostroza identified

          the GMC.
  ４
  ２




          Deputy Henkel asked Hinostroza about the contents of the
                                                                   bag.
  ４
  ３




          Hinostroza said he had money to bail out his brother, Alejandro
                                                                          Gonzalezvalencia.
  ４
  ４




          Deputy Henkel asked Hinostroza if he could look inside the
                                                                     bag and Hinostroza

         consented.

 45.     Inside the bag, Deputy Henkel saw four bundles of u.S.
                                                                currency. Deputy Henkel
         believed that each stack was $10,000.

 46.     Deputy Henkel could smell the odor of marijuana coming
                                                                from the currency in the grey

         sack.
 ４
 ７




         Hinostroza said he obtained the money from his aunt and
                                                                 said her name was ,.Vickey.,,
 ４
 ８




         When Deputy Henkel asked about his aunt's last name,Hinostroza
                                                                        volunteered to show

         Deputy Henkel his phone.

49.     Hinostroza said a photo in his phone showed a list of names
                                                                    of all the people that gave

        Hinostroza the money.

50.     Hinostroza showed Deputy Henkel a photo of a list of
                                                             10 to l5 names with telephone

        numbers and numbers.

51.     Having looked at Hinostroza's and Roman's driver's
                                                           licenses with their home addresses,

        Deputy Henkel realized that a home address in Turlock,
                                                               california (an area outside    of
        San Jose, to the southeast   of San Francisco, california) or Modesto, california,
                                                                                           would
        require a drive time of over 23 hours to Lincoln,
                                                          Nebraska (via I-g0).




                                                  5
       8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 6 of 10 - Page ID # 6




52.   Deputy Henkel questioned Hinostroza about how he and Roman could have contacted

      several people regarding money, collected the money, and have completed a drive of over

      23 hours to Nebraska when Alejandro Valencia had just been arrested on August 28.

53.   Deputy Henkel asked Hinostroza consent to search his GMC vehicle and Hinostroza gave

      verbal consent to the search.

54.   Deputy Henkel asked if they would find anything illegal in the GMC and Hinostroza said

      there was some personal use marijuana in the truck.

55.   A search of the GMC revealed two THC cartridges (one gram each).

56.   A search of the center console of the GMC revealed a ball of rubber bands consistent

      with rubber bands on the currency in the grey bag.

57.   Law enforcement also found a receipt from In-N-Out Burger in Modesto, California

      dated August 28,2019, at   l:07 p.m., and a receipt from McDonalds in Lovelock, Nevada

      dated August 28,2019, at 5:30 p.m.

58.   A non-stop drive from Modesto, California to Lovelock, Nevada is approximately four

      (4) hours and thirty minutes.

59.   Upon information in belief, Roman and Hinostrozaleft California to drive to Nebraska at

      approximately 1:07 p.m. on August 28.

60.   The distance from Lovelock, Nevada, to Lincoln, Nebraska, is approximately 1,303 miles

      and would require approximately   l9 hours of driving.

61.   Upon information and belief, Roman and Hinostroza arrTyed in Lincoln, Nebraska no

      earlier than noon on August 29.




                                              6
        8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 7 of 10 - Page ID # 7




62.   Deputy Henkel asked Hinostroza if he was employed and Hinostroza said he works full

      time in construction.

63.   Deputy Henkel similarly asked Roman about his employment and Roman said he did not

      really have   a   job.

64.   Deputy Henkel explained that he believed the currency was involved in criminal activity

      and that he was going to seize the currency and their cell phones.

65.   Deputy Henkel asked for consent to search the cell phones.

66.   Roman denied consent to search his phone.

67.   Hinostroza consented to a search of his phone.

68.   Roman then asked to get something out of his phone, and Deputy Henkel allowed him to

      do so.

69.   Before Roman could lock his phone, Deputy Henkel retrieved the phone.

70.   Deputy Henkel seized Roman's wallet and the currency therein.

71.   Deputy Henkel transported the currency to the Lancaster County Sheriff s Office to count

      the currency.

72.   The currency had an odor of marijuana.

73.   Deputy Henkel tested the currency with a Mistral's test kit and it tested positive for

      cannabis and heroin.

74.   The grey drawstring bag contained four bundles of currency in the following amounts:

        .      a.        Bundle l: 500 $20 bills, : $10,000.00;
               b.        Bundle 2: 100 $100 bills, : $10,000.00;
               c.        Bundle 3: 100 $100 bills, : $10,000.00;
               d.        Bundle 4: 150 $20 bills, 80 $50 bills, and 30 $100 bills,: $10,000.00.

75.   In addition, a total of $4,077 was seized from Victor Roman and his wallet.
          8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 8 of 10 - Page ID # 8




76.    When Deputy Henkel had later contact with Hinostroza, Hinostroza told him that they

       were in Lincoln, Nebraska for Alejandro's hearing on Thursday August29 at 2:00 p.m.

77.    Lancaster County Jail later gave Deputy Henkel a check for $6,519.05, the amount

       Roman deposited into the kiosk minus handling charges.

78.    In sum, the Lancaster County Sheriff s Office (LCSO) and Homeland Security

       Investigations (HSI) seized a total of $50,596.05 U.S. Currency from Alfredo Hinostroza

       and Victor Roman at the LCCF.

79.    After obtaining a state warrant for Hinostroza's phone, subsequent analysis of the phone

       reveled chats and messages regarding selling marijuana products and narcotics. It also

       contained thousands of images of numerous different narcotics and firearms. A sampling

       of the photos, titled "Extraction Report," is attached as Exhibit 1.
８
０




       Hinostroza has a prior conviction for illegal possession of a firearm in 2014 in California.
８
１




       On October 21,2019, U.S. Customs and Border Protection (CBP) received a claim for

       the defendant $50,596.05 U.S. Currency from the Law office of Anthony Capozzi on

       behalf of Alfredo V. Hinostroza.
００
う乙




       Upon information and belief, Anthony Capozzi is an attorney licensed in the state     of

       California and with offices in Fresno, California.

                                          Claim for Relief

       WHEREFORE the United States of America prays the Defendant property be proceeded

against for forfeiture in accordance with the laws, regulations and rules of this Court; that due

notice be given to all interested parties to appear and show cause why forfeiture should not be

decreed; that the Defendant property be condemned, as forfeited, to the United States of America



                                                 8
             8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 9 of 10 - Page ID # 9




and disposed of according to law and regulations;that the costs ofthiS action be assessed against

the Defendant property;and for such other and further reliefas this Court may deemjust and

equitable.

                                                     UNITED STATES ttF ANIERICA,
                                                     Plaintiff


                                                     JOSEPH P.KELLY



                                                     Amy Ё:Blackbllm(MO#48222)

                                                     1620 Dodge Street,Suite 1400
                                                     0maha,NE 68102‑1506
                                                     (402)661‑3700
                                                     E― maili    alllv.blackbumの usdoi.20V




                                                 9
      8:20-cv-00031 Doc # 1 Filed: 01/21/20 Page 10 of 10 - Page ID # 10




                                        VERIFICATION

        I, Andrew Vincik hereby verifo and declare under penalty of perjury that I am a Special
Agent with the U.S. Homeland Security Investigations (HIS), that I have read the foregoing
Complaint in rem and know the contents thereof, and that the factual matters contained in
paragraphs 8 ttuough 80 of the Complaint are true to my own knowledge, except that those
matters herein stated to be alleged on information and belief and as to those matters I believe
them to be true.

         The sources of my knowledge and information and the grounds of my belief are the
ofticial files and records of the United States, information supplied to me by other law
enforcement officers, as well as my investigation of this case, together with others, as a Special
Agent of HSI.

       I hereby veriff and declare under penalty ofperjury that the foregoing is true and correct.


             ん*
Dated: Januaryt|,.2020

                                                     Andrew Vincik
                                                     Special Agent
                                                     U.S. Homeland Security Investigations




                                                10
                      8:20-cv-00031 Doc # 1-1 Filed: 01/21/20 Page 1 of 8 - Page ID # 11

                   Extraction
                   Cellebrite Reports
                                      Report




Data Files (50)

Images (50)

  #    File Info                                             Additional file info                                       Thumbnail   Deleted   *
  1    Name:              04o2isZYiIuZj8aqk2zYXDKyzlQ.c      Size (bytes):          85533
                          nt
                                                             Created:               7/11/2019 12:17:50 PM(UTC-5)
       Path:              userdata
                          (ExtX)/Root/data/com.facebook.or   Modified:              7/11/2019 2:00:16 PM(UTC-5)
                          ca/cache/image/v2.ols100.1/88/0    Accessed:              7/11/2019 12:17:50 PM(UTC-5)
                          4o2isZYiIuZj8aqk2zYXDKyzlQ.cn
                          t                                  Source Extraction      Physical (2)
       MD5:               474d2d78b0342d28dc4359ded54        Source file            userdata
                          e86ea                                                     (ExtX)/Root/data/com.facebook.or
                                                                                    ca/cache/image/v2.ols100.1/88/0
                                                                                    4o2isZYiIuZj8aqk2zYXDKyzlQ.cn
                                                                                    t : 0x0 (Size: 85533 bytes)
  2    Name:              102725932650196333.0               Size (bytes):          38919
       Path:              userdata                           Created:               8/16/2019 2:37:06 AM(UTC-5)
                          (ExtX)/Root/media/0/Android/data
                          /com.sec.android.gallery3d/cache   Modified:              8/16/2019 2:37:06 AM(UTC-5)
                          /0/102725932650196333.0            Accessed:              8/16/2019 2:37:06 AM(UTC-5)
       MD5:               cafdaf5453911b092645dc728261       Source Extraction      Physical (2)
                          23da
                                                             Source file            userdata
                                                                                    (ExtX)/Root/media/0/Android/data
                                                                                    /com.sec.android.gallery3d/cache
                                                                                    /0/102725932650196333.0 : 0x0
                                                                                    (Size: 38919 bytes)
  3    Name:              -1031945460146462281.0             Size (bytes):          48659
       Path:              userdata                           Created:               4/10/2019 5:27:03 PM(UTC-5)
                          (ExtX)/Root/media/0/Android/data
                          /com.sec.android.gallery3d/cache   Modified:              4/10/2019 5:27:03 PM(UTC-5)
                          /0/-1031945460146462281.0          Accessed:              4/10/2019 5:27:03 PM(UTC-5)
       MD5:               75ae3b378b20ab8f230179a98a3        Source Extraction      Physical (2)
                          4c968
                                                             Source file            userdata
                                                                                    (ExtX)/Root/media/0/Android/data
                                                                                    /com.sec.android.gallery3d/cache
                                                                                    /0/-1031945460146462281.0 :
                                                                                    0x0 (Size: 48659 bytes)
  4    Name:              1067179087447905476.0              Size (bytes):          78009
       Path:              userdata                           Created:               4/10/2019 5:27:05 PM(UTC-5)
                          (ExtX)/Root/media/0/Android/data
                          /com.sec.android.gallery3d/cache   Modified:              4/10/2019 5:27:05 PM(UTC-5)
                          /0/1067179087447905476.0           Accessed:              4/10/2019 5:27:05 PM(UTC-5)
       MD5:               b229ee394c984e28515f2dc4ac8f       Source Extraction      Physical (2)
                          62fc
                                                             Source file            userdata
                                                                                    (ExtX)/Root/media/0/Android/data
                                                                                    /com.sec.android.gallery3d/cache
                                                                                    /0/1067179087447905476.0 : 0x0
                                                                                    (Size: 78009 bytes)
  5    Name:              -1247931734779562489.0             Size (bytes):          43112
       Path:              userdata                           Created:               4/10/2019 5:27:02 PM(UTC-5)
                          (ExtX)/Root/media/0/Android/data
                          /com.sec.android.gallery3d/cache   Modified:              4/10/2019 5:27:02 PM(UTC-5)
                          /0/-1247931734779562489.0          Accessed:              4/10/2019 5:27:02 PM(UTC-5)
       MD5:               24398326f9d373868a757987a46        Source Extraction      Physical (2)
                          c5a21
                                                             Source file            userdata
                                                                                    (ExtX)/Root/media/0/Android/data
                                                                                    /com.sec.android.gallery3d/cache
                                                                                    /0/-1247931734779562489.0 :
                                                                                    0x0 (Size: 43112 bytes)




                                                                                                                       GOVERNMENT
                                                                                                                         EXHIBIT


                                                                                                                             1
                                                                                                                                                  1
6    Name:   8:20-cv-00031       Doc # 1-1 Size
                 168126d82ecc3725ab9b13a14dc Filed:
                                                (bytes):01/21/20   Page 2 of 8 - Page ID # 12
                                                               41785
                 4e48bc380d6e56c21ae4e32a94c
                 c8f7089ad2.0                       Created:            6/28/2019 6:45:40 PM(UTC-5)

     Path:       userdata                           Modified:           6/28/2019 6:45:40 PM(UTC-5)
                 (ExtX)/Root/data/com.verizon.me    Accessed:           6/28/2019 6:45:40 PM(UTC-5)
                 ssaging.vzmsgs/cache/image_ma
                 nager_disk_cache/168126d82ecc      Source Extraction   Physical (2)
                 3725ab9b13a14dc4e48bc380d6e        Source file         userdata
                 56c21ae4e32a94cc8f7089ad2.0                            (ExtX)/Root/data/com.verizon.me
     MD5:        bf27360e274bfe795901b76acde6                           ssaging.vzmsgs/cache/image_ma
                 d1de                                                   nager_disk_cache/168126d82ecc
                                                                        3725ab9b13a14dc4e48bc380d6e
                                                                        56c21ae4e32a94cc8f7089ad2.0 :
                                                                        0x0 (Size: 41785 bytes)
7    Name:       -1732032356694300170.0             Size (bytes):       43750
     Path:       userdata                           Created:            8/16/2019 2:37:54 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:37:54 AM(UTC-5)
                 /0/-1732032356694300170.0          Accessed:           8/16/2019 2:37:54 AM(UTC-5)
     MD5:        dad859c3f270717dbf099292bac0       Source Extraction   Physical (2)
                 b275
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-1732032356694300170.0 :
                                                                        0x0 (Size: 43750 bytes)
8    Name:       -1838113267800257803.0             Size (bytes):       76797
     Path:       userdata                           Created:            4/10/2019 5:24:10 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:24:10 PM(UTC-5)
                 /0/-1838113267800257803.0          Accessed:           4/10/2019 5:24:10 PM(UTC-5)
     MD5:        c8c3ffe4eeca422e3a44cf8596439      Source Extraction   Physical (2)
                 696
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-1838113267800257803.0 :
                                                                        0x0 (Size: 76797 bytes)
9    Name:       1991036648414588523.0              Size (bytes):       26335
     Path:       userdata                           Created:            8/16/2019 3:24:00 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 3:24:00 PM(UTC-5)
                 /0/1991036648414588523.0           Accessed:           8/16/2019 3:24:00 PM(UTC-5)
     MD5:        5903a8c5fae502719b570675039        Source Extraction   Physical (2)
                 82779
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/1991036648414588523.0 : 0x0
                                                                        (Size: 26335 bytes)
10   Name:       210835376130228857.0               Size (bytes):       69663
     Path:       userdata                           Created:            5/22/2019 6:16:17 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           5/22/2019 6:16:17 PM(UTC-5)
                 /0/210835376130228857.0            Accessed:           5/22/2019 6:16:17 PM(UTC-5)
     MD5:        942a0edc6d02bbc7a942674585c        Source Extraction   Physical (2)
                 43bec
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/210835376130228857.0 : 0x0
                                                                        (Size: 69663 bytes)
11   Name:       2388ab9a50f5020026123cdf4e95       Size (bytes):       34547
                 18f7fc688ce5fe6712f4d61d4e616
                 591812e.0                          Created:            7/1/2019 6:34:28 PM(UTC-5)

     Path:       userdata                           Modified:           7/1/2019 6:34:28 PM(UTC-5)
                 (ExtX)/Root/data/com.verizon.me    Accessed:           7/1/2019 6:34:28 PM(UTC-5)
                 ssaging.vzmsgs/cache/image_ma
                 nager_disk_cache/2388ab9a50f5      Source Extraction   Physical (2)
                 020026123cdf4e9518f7fc688ce5f      Source file         userdata
                 e6712f4d61d4e616591812e.0                              (ExtX)/Root/data/com.verizon.me
     MD5:        f01290120c04978b1216f1bcc904                           ssaging.vzmsgs/cache/image_ma
                 ac68                                                   nager_disk_cache/2388ab9a50f5
                                                                        020026123cdf4e9518f7fc688ce5f
                                                                        e6712f4d61d4e616591812e.0 :
                                                                        0x0 (Size: 34547 bytes)
12   Name:       -2390839800918871806.0             Size (bytes):       25469
     Path:       userdata                           Created:            8/16/2019 3:24:43 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 3:24:43 PM(UTC-5)
                 /0/-2390839800918871806.0          Accessed:           8/16/2019 3:24:43 PM(UTC-5)
     MD5:        d05f7ebd025cae1c2ed51d3588c        Source Extraction   Physical (2)
                 675f1
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-2390839800918871806.0 :
                                                                        0x0 (Size: 25469 bytes)




                                                                                                           2
13   Name:   8:20-cv-00031       Doc # 1-1 Size
                 2622039991357459901.0      Filed:
                                                (bytes):01/21/20   Page 3 of 8 - Page ID # 13
                                                               17865
     Path:       userdata                           Created:            8/16/2019 3:24:07 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 3:24:07 PM(UTC-5)
                 /0/2622039991357459901.0           Accessed:           8/16/2019 3:24:07 PM(UTC-5)
     MD5:        42cae0ba705d6dc33ff3eb139881       Source Extraction   Physical (2)
                 eb02
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/2622039991357459901.0 : 0x0
                                                                        (Size: 17865 bytes)
14   Name:       -2637203925656658549.0             Size (bytes):       106380
     Path:       userdata                           Created:            8/16/2019 2:37:58 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:37:58 AM(UTC-5)
                 /0/-2637203925656658549.0          Accessed:           8/16/2019 2:37:58 AM(UTC-5)
     MD5:        91d873ccffe5d6c696b918c17635       Source Extraction   Physical (2)
                 3797
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-2637203925656658549.0 :
                                                                        0x0 (Size: 106380 bytes)
15   Name:       -323418544277648705.0              Size (bytes):       45714
     Path:       userdata                           Created:            4/10/2019 5:24:12 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:24:12 PM(UTC-5)
                 /0/-323418544277648705.0           Accessed:           4/10/2019 5:24:12 PM(UTC-5)
     MD5:        ec34422c39923c77cc6017f03578       Source Extraction   Physical (2)
                 5f58
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-323418544277648705.0 : 0x0
                                                                        (Size: 45714 bytes)
16   Name:       -3270781177922915155.0             Size (bytes):       128714
     Path:       userdata                           Created:            7/4/2019 12:25:44 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           7/4/2019 12:25:44 PM(UTC-5)
                 /0/-3270781177922915155.0          Accessed:           7/4/2019 12:25:44 PM(UTC-5)
     MD5:        c8180d9e2ab859c2a7a51003133        Source Extraction   Physical (2)
                 676bd
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-3270781177922915155.0 :
                                                                        0x0 (Size: 128714 bytes)
17   Name:       -3270781177922915155.0             Size (bytes):       9372
     Path:       userdata                           Created:            8/30/2019 9:44:17 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/30/2019 9:44:17 PM(UTC-5)
                 /1/-3270781177922915155.0          Accessed:           8/30/2019 9:44:17 PM(UTC-5)
     MD5:        f25c5290c53cc728b317f7b05b88       Source Extraction   Physical (2)
                 8d6c
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /1/-3270781177922915155.0 :
                                                                        0x0 (Size: 9372 bytes)
18   Name:       3496814382862018253.0              Size (bytes):       120758
     Path:       userdata                           Created:            8/30/2019 10:19:05 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/30/2019 10:19:05 PM(UTC-5)
                 /0/3496814382862018253.0           Accessed:           8/30/2019 10:19:05 PM(UTC-5)
     MD5:        a205b5c4af6e247c79f6d2849059       Source Extraction   Physical (2)
                 36e1
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/3496814382862018253.0 : 0x0
                                                                        (Size: 120758 bytes)
19   Name:       3668070799978632130.0              Size (bytes):       66136
     Path:       userdata                           Created:            4/16/2019 3:01:47 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/16/2019 3:01:47 PM(UTC-5)
                 /0/3668070799978632130.0           Accessed:           4/16/2019 3:01:47 PM(UTC-5)
     MD5:        95b860170781099eb81463b960b        Source Extraction   Physical (2)
                 968ee
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/3668070799978632130.0 : 0x0
                                                                        (Size: 66136 bytes)




                                                                                                           3
20   Name:   8:20-cv-00031       Doc # 1-1 Size
                 3682639676135902110.0      Filed:
                                                (bytes):01/21/20   Page 4 of 8 - Page ID # 14
                                                               70713
     Path:       userdata                           Created:            4/10/2019 5:24:10 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:24:10 PM(UTC-5)
                 /0/3682639676135902110.0           Accessed:           4/10/2019 5:24:10 PM(UTC-5)
     MD5:        c3ceb0448c3f35ebb7130746cba0       Source Extraction   Physical (2)
                 1567
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/3682639676135902110.0 : 0x0
                                                                        (Size: 70713 bytes)
21   Name:       -3684342531012381476.0             Size (bytes):       70665
     Path:       userdata                           Created:            8/15/2019 10:34:31 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/15/2019 10:34:31 PM(UTC-5)
                 /0/-3684342531012381476.0          Accessed:           8/15/2019 10:34:31 PM(UTC-5)
     MD5:        316a475bae6b9c77fa039756a9a        Source Extraction   Physical (2)
                 aa73a
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-3684342531012381476.0 :
                                                                        0x0 (Size: 70665 bytes)
22   Name:       -3774705406770846169.0             Size (bytes):       100766
     Path:       userdata                           Created:            8/30/2019 10:19:05 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/30/2019 10:19:05 PM(UTC-5)
                 /0/-3774705406770846169.0          Accessed:           8/30/2019 10:19:05 PM(UTC-5)
     MD5:        b6e577e6729a57a35c453328991        Source Extraction   Physical (2)
                 fd774
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-3774705406770846169.0 :
                                                                        0x0 (Size: 100766 bytes)
23   Name:       -3938817931000230522.0             Size (bytes):       39407
     Path:       userdata                           Created:            4/10/2019 5:25:21 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:25:21 PM(UTC-5)
                 /0/-3938817931000230522.0          Accessed:           4/10/2019 5:25:21 PM(UTC-5)
     MD5:        30a52a161bf4efe0f00be69c8811       Source Extraction   Physical (2)
                 92a1
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-3938817931000230522.0 :
                                                                        0x0 (Size: 39407 bytes)
24   Name:       4177707439898802782.0              Size (bytes):       36765
     Path:       userdata                           Created:            8/16/2019 2:37:08 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:37:08 AM(UTC-5)
                 /0/4177707439898802782.0           Accessed:           8/16/2019 2:37:08 AM(UTC-5)
     MD5:        c38fa665b3cef95cbcc87289cd74       Source Extraction   Physical (2)
                 88f7
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/4177707439898802782.0 : 0x0
                                                                        (Size: 36765 bytes)
25   Name:       425092053702308640.0               Size (bytes):       90841
     Path:       userdata                           Created:            8/16/2019 2:36:57 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:36:57 AM(UTC-5)
                 /0/425092053702308640.0            Accessed:           8/16/2019 2:36:57 AM(UTC-5)
     MD5:        0d508d029e194b502217bf24fcc3       Source Extraction   Physical (2)
                 c4a7
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/425092053702308640.0 : 0x0
                                                                        (Size: 90841 bytes)
26   Name:       4288db7c.clean                     Size (bytes):       20442
     Path:       userdata                           Created:            3/2/2018 10:43:45 PM(UTC-6)
                 (ExtX)/Root/data/com.instagram.a
                 ndroid/cache/images/4288db7c.cl    Modified:           3/2/2018 10:43:45 PM(UTC-6)
                 ean                                Accessed:           3/2/2018 10:43:45 PM(UTC-6)
     MD5:        f4cdbf642bd609a2fc504c8654f2e      Source Extraction   Physical (2)
                 7e5
                                                    Source file         userdata
                                                                        (ExtX)/Root/data/com.instagram.a
                                                                        ndroid/cache/images/4288db7c.cl
                                                                        ean : 0x0 (Size: 20442 bytes)
27   Name:       45.jpg                             Size (bytes):       14884
     Path:       userdata                           Created:            8/16/2019 2:36:45 AM(UTC-5)
                 (ExtX)/Root/data/com.sec.android
                 .app.myfiles/cache/45.jpg          Modified:           8/16/2019 2:36:45 AM(UTC-5)

     MD5:        8befe29e5df8f87351827399e9b6f      Accessed:           8/16/2019 2:36:45 AM(UTC-5)
                 573                                Source Extraction   Physical (2)
                                                    Source file         userdata
                                                                        (ExtX)/Root/data/com.sec.android
                                                                        .app.myfiles/cache/45.jpg : 0x0
                                                                        (Size: 14884 bytes)
                                                                                                           4
28   Name:   8:20-cv-00031       Doc # 1-1 Size
                 -4649525522230536386.0     Filed:
                                                (bytes):01/21/20   Page 5 of 8 - Page ID # 15
                                                               112165
     Path:       userdata                           Created:            5/22/2019 6:16:17 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           5/22/2019 6:16:17 PM(UTC-5)
                 /0/-4649525522230536386.0          Accessed:           5/22/2019 6:16:17 PM(UTC-5)
     MD5:        790a85ee48690a77e87fb6925b7        Source Extraction   Physical (2)
                 5b283
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-4649525522230536386.0 :
                                                                        0x0 (Size: 112165 bytes)
29   Name:       4669539886814151895.0              Size (bytes):       33482
     Path:       userdata                           Created:            8/16/2019 2:36:46 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:36:46 AM(UTC-5)
                 /0/4669539886814151895.0           Accessed:           8/16/2019 2:36:46 AM(UTC-5)
     MD5:        4f8151167d88553cc0d8c195f9a0       Source Extraction   Physical (2)
                 096f
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/4669539886814151895.0 : 0x0
                                                                        (Size: 33482 bytes)
30   Name:       -467172119123081999.0              Size (bytes):       25474
     Path:       userdata                           Created:            8/16/2019 3:23:30 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 3:23:30 PM(UTC-5)
                 /0/-467172119123081999.0           Accessed:           8/16/2019 3:23:30 PM(UTC-5)
     MD5:        da450db10a12f24581859f4e6282       Source Extraction   Physical (2)
                 1e98
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-467172119123081999.0 : 0x0
                                                                        (Size: 25474 bytes)
31   Name:       4767687143677816083.0              Size (bytes):       79670
     Path:       userdata                           Created:            4/11/2019 8:42:56 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/11/2019 8:42:56 PM(UTC-5)
                 /0/4767687143677816083.0           Accessed:           4/11/2019 8:42:56 PM(UTC-5)
     MD5:        0663d731c69d31d0534ae131356        Source Extraction   Physical (2)
                 6dfe6
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/4767687143677816083.0 : 0x0
                                                                        (Size: 79670 bytes)
32   Name:       525453450031702888.0               Size (bytes):       98261
     Path:       userdata                           Created:            4/10/2019 5:26:58 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:26:58 PM(UTC-5)
                 /0/525453450031702888.0            Accessed:           4/10/2019 5:26:58 PM(UTC-5)
     MD5:        72efbcacae4b38dcd15f94a46bc5       Source Extraction   Physical (2)
                 df43
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/525453450031702888.0 : 0x0
                                                                        (Size: 98261 bytes)
33   Name:       525453450031702888.0               Size (bytes):       9367
     Path:       userdata                           Created:            8/30/2019 10:02:59 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/30/2019 10:02:59 PM(UTC-5)
                 /1/525453450031702888.0            Accessed:           8/30/2019 10:02:59 PM(UTC-5)
     MD5:        61308bedd6cb5774d54275f1d78        Source Extraction   Physical (2)
                 787db
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /1/525453450031702888.0 : 0x0
                                                                        (Size: 9367 bytes)
34   Name:       -5261985567673587328.0             Size (bytes):       31777
     Path:       userdata                           Created:            4/10/2019 5:21:16 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:21:16 PM(UTC-5)
                 /0/-5261985567673587328.0          Accessed:           4/10/2019 5:21:16 PM(UTC-5)
     MD5:        4979ada210b19763606ed3921df        Source Extraction   Physical (2)
                 629c3
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-5261985567673587328.0 :
                                                                        0x0 (Size: 31777 bytes)




                                                                                                           5
35   Name:   8:20-cv-00031       Doc # 1-1 Size
                 5460467520225064239.0      Filed:
                                                (bytes):01/21/20   Page 6 of 8 - Page ID # 16
                                                               75744
     Path:       userdata                           Created:            4/16/2019 3:01:56 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/16/2019 3:01:56 PM(UTC-5)
                 /0/5460467520225064239.0           Accessed:           4/16/2019 3:01:56 PM(UTC-5)
     MD5:        c69873acfca13dafb1e745acd8db       Source Extraction   Physical (2)
                 2861
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/5460467520225064239.0 : 0x0
                                                                        (Size: 75744 bytes)
36   Name:       5527442945712827023.0              Size (bytes):       42168
     Path:       userdata                           Created:            4/10/2019 5:24:31 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:24:31 PM(UTC-5)
                 /0/5527442945712827023.0           Accessed:           4/10/2019 5:24:31 PM(UTC-5)
     MD5:        3ad42a29961cffcb53fee3d69351       Source Extraction   Physical (2)
                 9376
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/5527442945712827023.0 : 0x0
                                                                        (Size: 42168 bytes)
37   Name:       -5604563043914888663.0             Size (bytes):       90682
     Path:       userdata                           Created:            8/16/2019 2:36:54 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:36:54 AM(UTC-5)
                 /0/-5604563043914888663.0          Accessed:           8/16/2019 2:36:54 AM(UTC-5)
     MD5:        847b51e32d2d97367e6a670e59a        Source Extraction   Physical (2)
                 4ed81
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-5604563043914888663.0 :
                                                                        0x0 (Size: 90682 bytes)
38   Name:       -5666819822321338045.0             Size (bytes):       102749
     Path:       userdata                           Created:            5/22/2019 6:16:16 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           5/22/2019 6:16:16 PM(UTC-5)
                 /0/-5666819822321338045.0          Accessed:           5/22/2019 6:16:16 PM(UTC-5)
     MD5:        a29602274ce073011729cbdf960        Source Extraction   Physical (2)
                 673da
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-5666819822321338045.0 :
                                                                        0x0 (Size: 102749 bytes)
39   Name:       582268013466223915.0               Size (bytes):       83792
     Path:       userdata                           Created:            4/10/2019 5:26:57 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:26:57 PM(UTC-5)
                 /0/582268013466223915.0            Accessed:           4/10/2019 5:26:57 PM(UTC-5)
     MD5:        09de91c24f3f28f095d22da45291       Source Extraction   Physical (2)
                 3449
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/582268013466223915.0 : 0x0
                                                                        (Size: 83792 bytes)
40   Name:       -586525386351413850.0              Size (bytes):       107025
     Path:       userdata                           Created:            5/22/2019 6:16:16 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           5/22/2019 6:16:16 PM(UTC-5)
                 /0/-586525386351413850.0           Accessed:           5/22/2019 6:16:16 PM(UTC-5)
     MD5:        9fc49b642a8733d68a8b48ddba7        Source Extraction   Physical (2)
                 16f0b
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-586525386351413850.0 : 0x0
                                                                        (Size: 107025 bytes)
41   Name:       6196576353060200991.0              Size (bytes):       82988
     Path:       userdata                           Created:            8/16/2019 2:37:53 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:37:53 AM(UTC-5)
                 /0/6196576353060200991.0           Accessed:           8/16/2019 2:37:53 AM(UTC-5)
     MD5:        4eae8e291191b47f60a3c3dff1ee       Source Extraction   Physical (2)
                 ebaf
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/6196576353060200991.0 : 0x0
                                                                        (Size: 82988 bytes)




                                                                                                           6
42   Name:   8:20-cv-00031       Doc # 1-1 Size
                 -6299525682457660444.0     Filed:
                                                (bytes):01/21/20   Page 7 of 8 - Page ID # 17
                                                               26814
     Path:       userdata                           Created:            7/15/2019 5:34:42 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           7/15/2019 5:34:42 PM(UTC-5)
                 /0/-6299525682457660444.0          Accessed:           7/15/2019 5:34:42 PM(UTC-5)
     MD5:        88766201fb7b8eb86e206cab848        Source Extraction   Physical (2)
                 2709d
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-6299525682457660444.0 :
                                                                        0x0 (Size: 26814 bytes)
43   Name:       -6434362887877994571.0             Size (bytes):       40226
     Path:       userdata                           Created:            8/16/2019 2:37:30 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:37:30 AM(UTC-5)
                 /0/-6434362887877994571.0          Accessed:           8/16/2019 2:37:30 AM(UTC-5)
     MD5:        78b3e96c851e19a9eb7078e1cbb        Source Extraction   Physical (2)
                 5c547
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-6434362887877994571.0 :
                                                                        0x0 (Size: 40226 bytes)
44   Name:       7139495224793831796.0              Size (bytes):       33092
     Path:       userdata                           Created:            8/16/2019 3:24:16 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 3:24:16 PM(UTC-5)
                 /0/7139495224793831796.0           Accessed:           8/16/2019 3:24:16 PM(UTC-5)
     MD5:        0d28ddbd83c57971aec5fc3b0b0        Source Extraction   Physical (2)
                 42ae2
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/7139495224793831796.0 : 0x0
                                                                        (Size: 33092 bytes)
45   Name:       -7377954212869787500.0             Size (bytes):       83222
     Path:       userdata                           Created:            5/22/2019 6:16:17 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           5/22/2019 6:16:17 PM(UTC-5)
                 /0/-7377954212869787500.0          Accessed:           5/22/2019 6:16:17 PM(UTC-5)
     MD5:        446ceb414734d9a692b435cddc2        Source Extraction   Physical (2)
                 2f09c
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-7377954212869787500.0 :
                                                                        0x0 (Size: 83222 bytes)
46   Name:       -8153272362148083147.0             Size (bytes):       123249
     Path:       userdata                           Created:            7/4/2019 12:25:44 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           7/4/2019 12:25:44 PM(UTC-5)
                 /0/-8153272362148083147.0          Accessed:           7/4/2019 12:25:44 PM(UTC-5)
     MD5:        32fab41b39313534906be977bfd0       Source Extraction   Physical (2)
                 adfb
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-8153272362148083147.0 :
                                                                        0x0 (Size: 123249 bytes)
47   Name:       -8204465093515687007.0             Size (bytes):       26639
     Path:       userdata                           Created:            4/10/2019 5:24:26 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:24:26 PM(UTC-5)
                 /0/-8204465093515687007.0          Accessed:           4/10/2019 5:24:26 PM(UTC-5)
     MD5:        8f0ea09e5c655bb436a192e4086        Source Extraction   Physical (2)
                 bd8ee
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-8204465093515687007.0 :
                                                                        0x0 (Size: 26639 bytes)
48   Name:       833633794635853891.0               Size (bytes):       61922
     Path:       userdata                           Created:            8/16/2019 2:37:45 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:37:45 AM(UTC-5)
                 /0/833633794635853891.0            Accessed:           8/16/2019 2:37:45 AM(UTC-5)
     MD5:        dbe6c4981d5e1f291ea50a23908        Source Extraction   Physical (2)
                 24156
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/833633794635853891.0 : 0x0
                                                                        (Size: 61922 bytes)




                                                                                                           7
49   Name:   8:20-cv-00031       Doc # 1-1 Size
                 913886885592525322.0       Filed:
                                                (bytes):01/21/20   Page 8 of 8 - Page ID # 18
                                                               103585
     Path:       userdata                           Created:            4/10/2019 5:26:57 PM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           4/10/2019 5:26:57 PM(UTC-5)
                 /0/913886885592525322.0            Accessed:           4/10/2019 5:26:57 PM(UTC-5)
     MD5:        15496a2ff059d30290276be3a83f       Source Extraction   Physical (2)
                 d767
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/913886885592525322.0 : 0x0
                                                                        (Size: 103585 bytes)
50   Name:       -9199113164244133010.0             Size (bytes):       100599
     Path:       userdata                           Created:            8/16/2019 2:38:11 AM(UTC-5)
                 (ExtX)/Root/media/0/Android/data
                 /com.sec.android.gallery3d/cache   Modified:           8/16/2019 2:38:11 AM(UTC-5)
                 /0/-9199113164244133010.0          Accessed:           8/16/2019 2:38:11 AM(UTC-5)
     MD5:        8f80ba8f83bd2eb259915aa83c6c       Source Extraction   Physical (2)
                 7b0c
                                                    Source file         userdata
                                                                        (ExtX)/Root/media/0/Android/data
                                                                        /com.sec.android.gallery3d/cache
                                                                        /0/-9199113164244133010.0 :
                                                                        0x0 (Size: 100599 bytes)




                                                                                                           8
